DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japanese foreign priority document(s) 2016-007531, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on April 22, 2021 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed March 13, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 & 5-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler U.S. Pub. 2014/0287237 in view of Mashio U. S. Pat. 2016/0087281.
With respect to claim 1, Mahler teaches  an electrocatalyst, comprising: and a nanosheet (inorganic nanosheet; [0026]), wherein the nanosheet comprises a metal ruthenium nanosheet (Ru nanosheet, when y=0; [0029]-[-0032]; [0076]), and a platinum atomic layer formed on an entire surface of the metal ruthenium nanosheet (Pt coated on the nanosheet, when y=0; [0029]-[-0032]; [0076]), and the platinum atomic layer is a monoatomic layer or a monoatomic layer laminated body (monolayer of atoms coated on the nanosheet [0002]; wherein the monolayer or atoms may be platinum [0029]-[-0032];). With respect to claim 2, the monoatomic layer of the platinum atomic layer has a thickness of from 0.3 nm to 1.0 nm, inclusive (the particle including the nanosheet and platinum cover may have a thickness of 0.5 nm; [0026] – [0032]).  With respect to claims 7 & 11, the platinum atomic layer is a monoatomic layer (monolayer of atoms coated on the nanosheet [0002]; wherein the monolayer or atoms may be platinum [0029]-[-0032];). With respect to claims 13-14, the metal ruthenium nanosheet has a thickness of from 0.2 nm to 0.3 nm (0.3nm nanosheet thickness; [0066]).  
	Mahler is silent to carbon supporting ruthenium nanosheet (claim 1); the metal ruthenium is a monoatomic layer (claim 1); the electrocatalyst is a cathode catalyst or an anode catalyst (claims 5-6); the electrocatalyst is a cathode catalyst or an anode catalyst (claim 6); the electrocatalyst is a cathode catalyst (claim 9); the electrocatalyst is an anode catalyst (claim 10); the platinum atomic layer is a monoatomic layer laminated body (claims 8 & 12); a fuel cell comprising anode/cathode catalyst (claims 15-18); the carbon is at least one selected from the group consisting of carbon black, carbon nanotube, and graphene (claims 19-22). 
 Mashio teaches that it is well known to employ: carbon supporting ruthenium nanosheet (carbon supported catalysts; [0053]; claim 1); the electrocatalyst is a cathode catalyst or an anode catalyst ([0060] & [0107]; claims 5-6); the electrocatalyst is a cathode catalyst or an anode catalyst ([0060]& [0107]; claim 6); the electrocatalyst is a cathode catalyst ([0060] & [0107]; claim 9); the electrocatalyst is an anode catalyst ([0060] & [0107]; claim 10); the platinum atomic layer is a monoatomic layer laminated body ([0105]; claims 8 & 12); a fuel cell comprising anode/cathode catalyst (claims 15-18); the carbon is at least one selected from the group consisting of carbon black, carbon nanotube, and graphene (carbon black; [0053];claims 19-22).	
Mahler and MASHIO are analogous art from the same field of endeavor, namely
fabricating platinum and ruthenium containing catalysts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carbon support of MASHIO, to support the catalyst of Mahler, in order to allow the catalytically active phase to be spread over the large internal surface of the support material. The skilled artisan recognizes that larger surface area will improve utilization of the fuel cell electrodes.
With respect to the metal ruthenium having a monoatomic layer thickness (claim 1); it would have been obvious in Mahler in view of MASHIO, as Mahler teaches that the sheet has a nano-thickness (nanosheet; [0026]); thus "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Furthermore, minimizing catalyst thickness lowers stack weight, volume, and cost of materials, with a concomitant increase in the fuel cell power density.  
	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chan U.S. Pub. 2003/0194598, teaches a porous fuel cell electrode structure including catalysts.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722